Citation Nr: 0419781	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-09 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel






REMAND

The veteran had active military service from May 1968 to 
April 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that determination, the RO denied the veteran's 
claim for service connection for tinnitus and denied the 
veteran's application to reopen his claim of entitlement to 
service connection for left ear hearing loss.  The veteran 
has appealed those issues.  

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The notice requirement of the VCAA must 
notify the claimant of any evidence that is necessary to 
substantiate the claim, which evidence VA will attempt to 
obtain and which evidence the claimant is responsible for 
producing, and request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002)

As to the claim for service connection for tinnitus, the 
Board notes that the veteran has not been provided adequate 
VCAA notification.  In the February 2003 statement of the 
case (SOC), the RO provided general VCAA requirements but did 
not delineate VA's and the veteran's duties and 
responsibilities in the development of evidence or instruct 
him to submit any evidence in his possession as required by 
the VCAA with respect to the tinnitus claim.    

The VCAA requires VA to make every reasonable effort to 
obtain relevant records (including private medical records 
and those possessed by VA and other Federal agencies) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3)).  In a statement in 
support of claim dated in October 1981, the veteran indicated 
that he was receiving treatment for his hearing disorder at a 
VA medical facility in Miami, Florida and requested that 
those records be obtained.  The Board notes that the report 
of a May 1978 VA examination conducted at the Miami medical 
facility is of record; however, there are no clinical 
treatment records with respect to hearing loss from that 
facility.  If they exist such records should be associated 
with the veteran's claims file.  38 U.S.C.A. § 5103A(b) and 
(c); 38 C.F.R. § 3.159(c)(1-3).  

The veteran asserts that he developed a left ear hearing 
disorder as a result of combat.  However, other evidence of 
record suggests that the veteran was not involved in combat.  
The Board notes that the veteran's service personnel records 
would be helpful in this matter; however, they have not been 
associated with the claims file.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions.  VA will notify you if further action is required on 
your part.

1.  The RO should request from the 
appropriate authorities legible copies of 
the veteran's service personnel records 
showing whether or not he engaged in 
combat.  

2.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) 
are fully complied with and satisfied with 
respect to the claims, particularly the 
claim for service connection for tinnitus.  
This includes notifying the appellant 
(1) of the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, and 
(3) of the information and evidence that 
the appellant is expected to provide.  The 
appellant should also be asked to provide 
any evidence in his possession that 
pertains to the claim.  This includes 
asking the veteran for the names of anyone 
who has treated his disorders since 
discharge from service.  After obtaining 
consent from the veteran, the RO should 
obtain the medical records from the named 
physicians.  If these documents are not 
available, it should be so indicated.   

3.  The RO should obtain treatment records 
of the veteran's hearing loss from the VA 
medical facility in Miami, Florida since 
the veteran separated from service.  If 
those records are not available, it should 
be so indicated in writing. 

4.  The RO should readjudicate the claim 
for service connection for tinnitus and 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
left ear hearing loss.  

5.  If the claims remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




